TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00084-CV



                    Valdez Remodeling & Weatherization, Inc., Appellant

                                                  v.

                                 Travis County, Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
    NO. D-1-GV-07-001378, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Valdez Remodeling & Weatherization, Inc., has filed a motion to dismiss

the instant appeal. In the motion, appellant states that the matter has been settled and the appeal is

now moot. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                               __________________________________________

                                               Jan P. Patterson, Justice



Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: March 11, 2009